                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12        SYNOPSYS, INC.,                                  Case No. 19-CV-02082-LHK
Northern District of California
 United States District Court




                                  13                     Plaintiff,                          ORDER GRANTING PRELIMINARY
                                                                                             INJUNCTION
                                  14               v.

                                  15        INNOGRIT, CORP.,
                                  16                     Defendant.

                                  17

                                  18            On April 23, 2019, the Court denied Plaintiff’s ex parte application for a temporary

                                  19   restraining order. ECF No. 16 at 6. However, the Court also ordered Defendant to show cause why

                                  20   a preliminary injunction should not issue. Id. The Court permitted the parties to brief whether a

                                  21   preliminary injunction is appropriate here. Before the Court is the question of whether to impose a

                                  22   preliminary injunction in the instant case. Having considered the parties’ submissions, the relevant

                                  23   law, and the record in this case, the Court GRANTS a preliminary injunction.

                                  24   I.       BACKGROUND
                                  25               Factual Background

                                  26            Plaintiff is a provider of electronic design automation (“EDA”). ECF No. 39 (first

                                  27   amended complaint, or “FAC”) at ¶ 8. EDA refers to “using computers to design, verify, and

                                  28                                                     1
                                       Case No. 19-CV-02082-LHK
                                       ORDER GRANTING PRELIMINARY INJUNCTION
                                   1   simulate the performance of electronic circuits.” Id. Plaintiff has invested substantial sums of

                                   2   money in designing EDA software, and offers a variety of software applications to purchasers. Id.

                                   3   at ¶¶ 10, 11.

                                   4           In order to access Plaintiff’s software, customers purchase licenses, which grant

                                   5   “customers limited rights to install [Plaintiff’s] EDA software and to access and use specific . . .

                                   6   software programs subject to control by [Plaintiff] via its license key system.” Id. at ¶ 11. The

                                   7   license key system is a “security system that controls access to its licensed software by requiring a

                                   8   user to access an encrypted control code provided by [Plaintiff] in order to execute the licensed

                                   9   software.” Id. The “encrypted control code is contained in a license key file that specifies the

                                  10   location(s) where the licensed software is authorized to be used and controls certain aspects of the

                                  11   licensed software, including among other items the quality and term of the licensed software in

                                  12   accordance with the purchased license terms.” Id.
Northern District of California
 United States District Court




                                  13           In early 2017, Synopsys International Ltd. (“Synopsys Ltd.”), a wholly-owned subsidiary

                                  14   of Plaintiff Synopsys, Inc., began negotiations to license the EDA software to Defendant. Id. at ¶

                                  15   18. On January 20, 2017, an end user license and maintenance agreement (“EULA”) was executed

                                  16   between Synopsys Ltd.—Plaintiff’s wholly-owned subsidiary charged with distribution and

                                  17   oversight of Synopsys software in China—and Defendant for Defendant’s use of Plaintiff’s

                                  18   software at the address Defendant provided. Id. at ¶ 19. The address Defendant provided is located

                                  19   in Shanghai, China. Id.

                                  20           However, around May 2017, months after the EULA specifying use exclusively in

                                  21   Shanghai was signed, Plaintiff accused Defendant of pirating Plaintiff’s software for use in

                                  22   Defendant’s San Jose, California office. Id. at ¶ 27. Plaintiff alleges that Defendant’s

                                  23   circumvention of the license key system “has enabled [Defendant] to use [Plaintiff’s] software

                                  24   without authorization many thousands of times.” Id.

                                  25           Plaintiff’s first cause of action is for violations of the Digital Millennium Copyright Act

                                  26   (“DMCA”), 17 U.S.C. § 1201(a)(1). Id. at ¶¶ 48-57. Plaintiff’s second cause of action is for

                                  27   violations of another section of the DMCA, 17 U.S.C. § 1201(a)(2). Id. at ¶¶ 58-65.

                                  28                                                     2
                                       Case No. 19-CV-02082-LHK
                                       ORDER GRANTING PRELIMINARY INJUNCTION
                                                   Procedural History
                                   1
                                               On April 17, 2019, Plaintiff filed a complaint against Defendant. ECF No. 1. On April 18,
                                   2
                                       2019, Plaintiff filed an ex parte motion for: (1) a temporary restraining order; (2) an order to show
                                   3
                                       cause why a preliminary injunction should not issue; (3) expedited discovery; and (4) entry of
                                   4
                                       protective order. ECF No. 12. On April 23, 2019, the Court: (1) denied entry of a temporary
                                   5
                                       restraining order; (2) ordered Defendant to show cause why a preliminary injunction should not
                                   6
                                       issue; (3) granted expedited discovery; and (4) denied without prejudice the request to enter a
                                   7
                                       protective order. ECF No. 16. Specifically, the Court denied entry of a temporary restraining order
                                   8
                                       because the Court determined that Plaintiff could not show that Plaintiff would be irreparably
                                   9
                                       harmed in the absence of a temporary restraining order. Id. at 4-6. On May 14, 2019, Defendant
                                  10
                                       filed a response to the Court’s order to show cause why a preliminary injunction should not issue.
                                  11
                                       ECF No. 31 (“Def.’s Br.”). On May 23, 2019, Plaintiff filed a first amended complaint. ECF No.
                                  12
Northern District of California




                                       33. On June 4, 2019, Plaintiff filed a response to the Court’s order to show cause why a
 United States District Court




                                  13
                                       preliminary injunction should not issue. ECF No. 43 (“Pl.’s Br.”).
                                  14
                                       II.     LEGAL STANDARD
                                  15
                                               A plaintiff seeking a preliminary injunction must make a four-fold showing: (1) that he is
                                  16
                                       likely to succeed on the merits; (2) that he is likely to suffer irreparable harm in the absence of
                                  17
                                       preliminary relief; (3) that the balance of equities tips in his favor; and (4) that an injunction is in
                                  18
                                       the public interest. Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008); Amer.
                                  19
                                       Trucking Assocs., Inc. v. City of Los Angeles, 559 F.3d 1046, 1052 (9th Cir. 2009).
                                  20
                                               Moreover, the party seeking the injunction bears the burden of proving these elements.
                                  21
                                       Klein v. City of San Clemente, 584 F.3d 1196, 1201 (9th Cir. 2009). “A preliminary injunction is
                                  22
                                       ‘an extraordinary and drastic remedy, one that should not be granted unless the movant, by a clear
                                  23
                                       showing, carries the burden of persuasion.’” Lopez v. Brewer, 680 F.3d 1068, 1072 (9th Cir. 2012)
                                  24
                                       (citation omitted) (emphasis in original).
                                  25
                                       III.    DISCUSSION
                                  26
                                               The Court addresses in turn each of the Winter factors to determine whether a preliminary
                                  27

                                  28                                                       3
                                       Case No. 19-CV-02082-LHK
                                       ORDER GRANTING PRELIMINARY INJUNCTION
                                   1   injunction is warranted.

                                   2              Likelihood of Success on the Merits
                                   3          The first Winter factor is whether Plaintiff’s causes of action are likely to succeed on the

                                   4   merits. Plaintiff’s first amended complaint states two causes of action against Defendant: (1)

                                   5   violation of the Digital Millennium Copyright Act (“DMCA”), 17 U.S.C. § 1201(a)(1); and (2)

                                   6   violation of the DMCA, 17 U.S.C. § 1201(a)(2). ECF No. 39 at ¶¶ 48-65. The Court discusses the

                                   7   likelihood of success of Plaintiff’s 17 U.S.C. § 1201(a)(1) cause of action then Plaintiff’s 17

                                   8   U.S.C. § 1201(a)(2) cause of action.

                                   9          1. 17 U.S.C. § 1201(a)(1)
                                  10          17 U.S.C. § 1201(a)(1) prohibits “circumvention of technological measures that effectively

                                  11   control access to a copyrighted work.” United States v. Elcom Ltd., 203 F. Supp. 2d 1111, 1119

                                  12   (N.D. Cal. 2002) (emphasis in original).
Northern District of California
 United States District Court




                                  13          Plaintiff retained FTI Consulting Technology LLC to analyze the forensic evidence from

                                  14   Defendant’s computers. ECF No. 43-2 at ¶ 5. FTI Consulting Technology LLC has identified at

                                  15   least two ways that Defendant appears to have violated 17 U.S.C. § 1201(a)(1).

                                  16          First, according to Daniel Roffman, senior managing director in the digital forensic and

                                  17   investigation practice at FTI Consulting Technology LLC, forensic evidence collected from

                                  18   Defendant’s computers revealed “evidence of software piracy, including forensic artifacts related

                                  19   to counterfeit license keys, counterfeit key generators, and ‘crack’ files for Synopsys software.

                                  20   Generally, a ‘crack file’ is a file containing tools to ‘unlock’ unauthorized copies of Synopsys

                                  21   EDA software.” ECF No. 43-2 at ¶ 12.

                                  22          Second, Roffman confirmed that Defendant manually changed the media access control

                                  23   (“MAC”) addresses on 11 computers in the United States, which allowed Defendant to run

                                  24   Plaintiff’s software on unauthorized computers. Id. at ¶ 10. Thus, Defendant circumvented

                                  25   technological measures that control access to Plaintiff’s software because Plaintiff’s software only

                                  26   runs when a software license key matches the MAC address of a computer authorized to run the

                                  27   software. Id.

                                  28                                                     4
                                       Case No. 19-CV-02082-LHK
                                       ORDER GRANTING PRELIMINARY INJUNCTION
                                   1          Accordingly, Plaintiff is likely to succeed on Plaintiff’s 17 U.S.C. § 1201(a)(1) cause of

                                   2   action. Defendant’s computers contained evidence of, inter alia, crack files used to gain

                                   3   unauthorized access to Plaintiff’s EDA software by circumventing Plaintiff’s anti-piracy measures

                                   4   through “unlocking” Plaintiff’s proprietary EDA software. Moreover, Defendant manually

                                   5   changed the MAC addresses of 11 computers in the United States, which also allowed Defendant

                                   6   to circumvent Plaintiff’s anti-piracy measures.

                                   7          2.     17 U.S.C. § 1201(a)(2)
                                   8          17 U.S.C. § 1201(a)(2) prohibits importing and manufacturing “technology that

                                   9   circumvents a technological measure that ‘effectively controls access’ to a copyrighted work.”

                                  10   MDY Indus., LLC v. Blizzard Entm’t, Inc., 629 F.3d 928, 942 (9th Cir. 2010). The forensic

                                  11   evidence collected from Defendant’s computers shows that Defendant imported a crack file from

                                  12   an Iranian software piracy website and obtained license key generator software from a Chinese
Northern District of California
 United States District Court




                                  13   website known to host pirated software. ECF No. 43-2 at ¶ 12. As aforementioned, crack files are

                                  14   used to “unlock” pirated copies of software. Thus, Plaintiff can prove that Defendant imported

                                  15   technology (i.e., the crack file) from Iran that can “unlock” (i.e., circumvent) Plaintiff’s measures

                                  16   to control access to Plaintiff’s software. Thus, Plaintiff is likely to succeed on Plaintiff’s 17 U.S.C.

                                  17   § 1201(a)(2) cause of action.

                                  18          3. Summary
                                  19          Plaintiff has shown that Plaintiff is likely to succeed in proving that Defendant violated

                                  20   both 17 U.S.C. § 1201(a)(1) and 17 U.S.C. § 1201(a)(2). Thus, the first Winter factor weighs in

                                  21   favor of a preliminary injunction.

                                  22                 Irreparable Harm in the Absence of a Preliminary Injunction
                                  23          The second Winter factor is whether Plaintiff will suffer irreparable harm in the absence of

                                  24   a preliminary injunction. The Court finds that this factor weighs in favor of a preliminary

                                  25   injunction.

                                  26          Plaintiff estimates that software piracy “decreases [Plaintiff’s] market share by . . . about

                                  27   $500 million in revenue every year.” Pl.’s Br. at 12 (citing ECF No. 43-1 at ¶ 6). In other words,

                                  28                                                      5
                                       Case No. 19-CV-02082-LHK
                                       ORDER GRANTING PRELIMINARY INJUNCTION
                                   1   Plaintiff estimates that its lost profits due to piracy amount to $500 million annually. Plaintiff also

                                   2   argues that competing with piracy “creates downward pricing pressure to induce customers to pay

                                   3   for a license rather than paying nothing to use pirated software off the street—or, as in this case,

                                   4   from a Chinese or Iranian piracy website.” Id.

                                   5          Ample case law supports Plaintiff’s arguments that loss of market share and lost profits

                                   6   constitute irreparable harm. For instance, courts have held that lost profits are “irreparable because

                                   7   it is neither easily calculable, nor easily compensable and is therefore an appropriate basis for

                                   8   injunctive relief. eBay, Inc. v. Bidder’s Edge, Inc., 100 F. Supp. 2d 1058, 1066 (N.D. Cal. 2000)

                                   9   (citing People of California ex rel. Van De Kamp v. Tahoe Reg’l Planning Agency, 766 F.2d 1316,

                                  10   1319 (9th Cir. 1985)). Moreover, the Ninth Circuit has held that evidence that “it is difficult to

                                  11   complete with unlicensed services” establishes irreparable harm. Disney Enterps, Inc. v. VidAngel,

                                  12   Inc., 869 F.3d 848, 866 (9th Cir. 2017); see also A&M Records v. Napster, Inc., 239 F.3d 1004,
Northern District of California
 United States District Court




                                  13   1017 (9th Cir. 2001) (“Having digital downloads available for free on the Napster system

                                  14   necessarily harms the copyright holders’ attempts to charge for the same downloads.”).

                                  15          In sum, Plaintiff argues, with support from case law, that diminution in market share and

                                  16   lost profits constitute irreparable harm. Thus, the second Winter factor weighs in favor of a

                                  17   preliminary injunction.

                                  18              The Balance of Equities
                                  19          The third Winter factor is whether the balance of equities favors an injunction. To

                                  20   determine the balance of equities, a court must “balance the interests of all parties and weigh the

                                  21   damage to each.” Stormans, Inc. v. Selecky, 586 F.3d 1109, 1138 (9th Cir. 2009).

                                  22          Here, the balance of equities favor the Plaintiff. Even after this lawsuit was filed on April

                                  23   17, 2019, Plaintiff received “data indicating use of counterfeit license keys by . . . [one of

                                  24   Defendant’s computers] that appears to be located in Canada.” ECF No. 43-3 at ¶ 17. Indeed,

                                  25   Plaintiff has evidence that Defendant continued to use unauthorized versions of Plaintiff’s

                                  26   software until May 26, 2019, more than a month after the instant suit commenced and put

                                  27   Defendant on notice that Plaintiff had discovered Defendant’s alleged piracy. Id. Thus, Plaintiff

                                  28                                                      6
                                       Case No. 19-CV-02082-LHK
                                       ORDER GRANTING PRELIMINARY INJUNCTION
                                   1   continued to suffer harm from Defendant’s piracy long after the lawsuit started, which highlights

                                   2   the need for a preliminary injunction to stop Defendant from pirating Plaintiff’s software with

                                   3   impunity while the lawsuit is ongoing.

                                   4          Furthermore, Defendant’s brief fails to identify any damage it might suffer if an injunction

                                   5   is granted. Indeed, the Court finds that an injunction would not harm Defendant because “an

                                   6   injunction would do no more than require Defendant to comply with federal and state anti-piracy

                                   7   laws.” Dish Network, L.L.C. v. SatFTA, 2011 WL 856268, at *8 (N.D. Cal. Mar. 9, 2011); see also

                                   8   DISH Network L.L.C. v. Rios, 2015 WL 632242, at *7 (E.D. Cal. Feb. 13, 2015) (“[C]onsidering

                                   9   the balance of hardships between plaintiffs and defendant . . . defendant would suffer no

                                  10   cognizable hardship from merely being prevented from engaging in unlawful activity. By contrast,

                                  11   plaintiffs would suffer further loss in the event of future piracy by defendant.”).

                                  12          In sum, the balance of equities tips heavily in favor of Plaintiff. Therefore, the third Winter
Northern District of California
 United States District Court




                                  13   factor weighs in favor of a preliminary injunction.

                                  14              Public Interest
                                  15          The fourth and final Winter factor is whether the public interest favors a preliminary

                                  16   injunction. The Court finds that public interest favors a preliminary injunction. Indeed, the SatFTA

                                  17   court has explicitly held that “the public has an interest in the enforcement” of the DMCA.

                                  18   SatFTA, 2011 WL 856268, at *8 (citing CoxCom, Inc. v. Chaffee, 536 F.3d 101, 112 (1st Cir.

                                  19   2008) (“[T]he public has an interest in the enforcement of federal statutes.”)). Moreover, the

                                  20   public has an interest in “preventing copyright infringement.” Flextronics Int’l, Ltd. v. Parametric

                                  21   Tech., Corp., 2013 WL 5200175, at *8 (N.D. Cal. Sept. 16, 2013); see also Apple Computer v.

                                  22   Franklin Computer Corp., 714 F.2d 1240, 1255 (3d Cir. 1983) (“Since Congress has elected to

                                  23   grant exclusive rights to the owner of a copyright in a protected work, it is virtually axiomatic that

                                  24   the public interest can only be served by upholding copyright protects and, correspondingly,

                                  25   preventing the misappropriation of the skills, creative energies, and resources which are invested

                                  26   in the protected work.”).

                                  27          In sum, the public interest favors a preliminary injunction, and thus, the fourth Winter

                                  28                                                     7
                                       Case No. 19-CV-02082-LHK
                                       ORDER GRANTING PRELIMINARY INJUNCTION
                                   1   factor weighs in favor of a preliminary injunction.

                                   2   IV.       CONCLUSION
                                   3             All four Winter factors weigh in favor of a preliminary injunction. Thus, for the foregoing

                                   4   reasons, the Court GRANTS a preliminary injunction.

                                   5             It is hereby ORDERED that Defendant InnoGrit, Corp., its representatives, officers,

                                   6   agents, directors, affiliates, servants, employees, and all persons acting in concert or participation

                                   7   with Defendant InnoGrip, Corp., including employees and independent contractors, are enjoined

                                   8   from directly or indirectly accessing, using, transferring, or copying, in any way, any of Plaintiff

                                   9   Synopsis, Inc.’s software in violation of the Digital Millennium Copyright Act, 17 U.S.C. § 1201

                                  10   et seq.

                                  11             It is further ORDERED that Defendant InnoGrit, Corp., its representatives, officers,

                                  12   agents, directors, affiliates, servants, employees, and all persons acting in concert or participation
Northern District of California
 United States District Court




                                  13   with Defendant InnoGrit, Corp., including employees and independent contractors, are further

                                  14   enjoined from directly or indirectly accessing, using, transferring, or copying, in any way, any

                                  15   materials associated with or used to enable access to unauthorized software by Plaintiff Synopsys,

                                  16   Inc. in violation of the Digital Millennium Copyright Act, 17 U.S.C. § 1201 et seq., including but

                                  17   not limited to counterfeit license keys, license key generators, or cracked versions of Plaintiff

                                  18   Synopsys, Inc.’s software.

                                  19             It is further ORDERED that Defendant InnoGrit, Corp., its representatives, officers,

                                  20   agents, directors, affiliates, servants, employees, and all persons acting in concert or participation

                                  21   with Defendant InnoGrit, Corp., including employees and independent contractors, shall preserve

                                  22   all evidence that may relate to this matter, including all hard copy materials and all computer hard

                                  23   drives and other electronic devices in their possession, custody, or control. This includes all USB

                                  24   devices and other mobile devices used by Defendant InnoGrit, Corp., its representatives, officers,

                                  25   agents, directors, affiliates, servants, employees, and all persons acting in concert or participation

                                  26   with Defendant InnoGrit, Corp., including employees and independent contractors, which may

                                  27   have contained or currently contain Plaintiff Synopsys, Inc.’s software, license keys, counterfeit

                                  28                                                      8
                                       Case No. 19-CV-02082-LHK
                                       ORDER GRANTING PRELIMINARY INJUNCTION
                                   1   keys, key generators or other materials related to the claims and defenses in this matter.

                                   2          Nothing in this order shall be construed to prevent Defendant InnoGrit, Corp. from

                                   3   engaging in lawful uses of Plaintiff Synopsys, Inc.’s software pursuant to the terms of the end user

                                   4   license and maintenance agreement executed on January 20, 2017 between Synopsys International

                                   5   Ltd. and InnoGrit, Corp.

                                   6   IT IS SO ORDERED.

                                   7

                                   8   Dated: June 26, 2019

                                   9                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  10                                                    United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                     9
                                       Case No. 19-CV-02082-LHK
                                       ORDER GRANTING PRELIMINARY INJUNCTION
